Citation Nr: 0614768	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-26 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed heart 
condition.  

2.  Entitlement to service connection for claimed paralysis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1979.  His service from December 19, 1979 to 
November 15, 1983 was determined not to be under honorable 
conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by the RO.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested a heart 
condition or paralysis in service or for several years 
thereafter.  

2.  The currently demonstrated cerebrovascular disease with 
related right hemiparesis and ischemic cardiomyopathy are not 
shown to have been due to any event or incident of the 
veteran's period of honorable active service.  


CONCLUSION OF LAW

The veteran is not shown to have a heart disability or a 
disability manifested by paralysis due to disease or injury 
that was incurred in or aggravated by honorable active 
service; nor may any cerebrovascular disorder or disease of 
the central nervous system be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  
The regulations implementing VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VCAA and 
implementing regulations apply to the case at hand, and the 
requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, and there is no indication from the 
record of additional treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a November 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional medical records to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (herein after "the Court") 
also issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), finding that the VCAA notice 
requirements applied to all elements of a claim.  

The notice requirements pertinent to the issue addressed on 
appeal have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  There has been substantial compliance with 
all pertinent VA law and regulations, and to move forward 
with this claim would not cause any prejudice to the veteran.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


Factual Background

The veteran's service personnel records are of record; 
however, except for his enlistment examination report, no 
service medical records are available.  

The United States Court of Appeals for Veterans Claims 
(Court), in O'Hare v. Derwinski, 1 Vet. App. 365 (1991), has 
held that where service medical records are presumed 
destroyed, the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit of the 
doubt rule, is heightened.  The veteran was both notified 
that his service medical records are unavailable and invited 
to provide copies of any service medical records he had in 
his possession as well as to file alternative records.  

The first post-service medical evidence of record consists of 
treatment records, private and VA, dated in April 1987.  

The private treatment records from April 1987 indicate that 
the veteran complained of having had right-sided weakness for 
several days.  The veteran was tested.  The diagnosis was 
that of apparent right hemiparesis, unknown etiology.  

A VA hospital report dated in April and May 1987 indicates 
that the veteran was admitted to the hospital after he 
developed weakness of his right side.  It was noted that the 
veteran had a history of passing out a few days prior to his 
hospital admittance, and upon awakening, had hemiparesis.  

It was also reported that a tick had been removed from 
between the veteran's toes.  On examination, there was loss 
of movement in the right upper extremity.  A brain scan was 
normal.  The discharge diagnosis was that of left 
cerebrovascular accident with right hemiparesis.  

An August 1987 private neurological examination indicates 
that the veteran reported a tick bite with subsequent right-
sided paralysis.  He had a past history of a possible seizure 
in approximately 1978.  

The physician stated that the veteran was incapacitated by a 
right hemiparesis with spastic pulse and sensory deficit of 
the right limbs.  It was noted that the veteran's condition 
probably had nothing to do with the reported tick bite.  

The private medical records from June 1999 indicate that the 
veteran underwent a coronary artery bypass graft procedure.  

A medical statement dated in September 2002 reported that the 
veteran has severe ischemic cardiomyopathy.  

In August 2003, the veteran submitted a formal application 
for compensation.  He stated that he had heart problems and 
was paralyzed on the right side of his body.  He indicated 
that the "elements in the drinking water" at Camp Lejeune, 
North Carolina, the stress of being in prison and working on 
the tanks and heavy machinery contributed to his claimed 
disabilities.  He also has reported having an irregular 
heartbeat detected during service.  

The private treatment records from November 2001 to January 
2004 show that the veteran had a history of cardiac problems.  

The Social Security Administration records indicate that the 
veteran is in receipt of Social Security benefits for the 
disability of "late effects of cerebrovascular disease" and 
essential hypertension.  


Law and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and an organic disease of the nervous system becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  



Analysis

As noted previously, the veteran's service medical records 
are unavailable.  

The first post-service evidence of either claimed disability 
is from 1987, approximately 7 years after the last period of 
honorable service in December 1979.

The medical evidence indicates that the veteran developed 
right-sided paralysis in 1987 and was diagnosed with 
cerebrovascular disease at that time.  

However, no medical evidence has been presented to show that 
the veteran's right-sided paralysis or cerebrovascular 
disease was due to any event or incident to his service.  In 
fact, the medical evidence indicates that the veteran's 
right-sided paralysis occurred suddenly in April 1987 for 
unknown reasons.

Additionally, there is no medical evidence of record that 
links the veteran's reported irregular heartbeat during 
service to his current medical problems.

A VA examination has not been provided in this case; however, 
the competent evidence of record cannot be found to present a 
basis for dating the onset of his claimed heart condition or 
paralysis to service.  

VA regulations provide that VA will refrain from providing 
assistance in obtaining evidence for a claim if the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the claimant would substantiate that 
claim.  The Board finds that the circumstances of this case 
are such that further assistance in this regard would be 
unavailing.  See 38 C.F.R. § 3.159(c)(4) and (d).  

In summary, absent competent evidence linking the current 
cerebrovascular disease and right hemiparesis to service, 
service connection is not warranted.  Additionally, without 
evidence of a chronic disability in service or within one 
year thereafter or competent evidence linking his current 
disability to his service, service connection is not 
warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309. 

The Board notes that, as a lay person, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Duenas 
v. Principi, 18 Vet. App. at 520; Charles v. Principi, 16 
Vet. App. at 374-75; cf. Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Where, as here, "service medical records are presumed 
destroyed, . . . the (Board's) obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

The case law, however, does not establish a heightened 
"benefit of the doubt," but rather only a heightened duty 
of the Board to consider the applicability of the benefit of 
the doubt, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed.  

The case law does not lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
heart disorder or paralysis.  Thus the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  



ORDER

Service connection for a heart disorder is denied.  

Service connection for paralysis is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


